Citation Nr: 1110800	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the spine.

2.  Entitlement to service connection for Bell's palsy.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 RO decision, which denied claims for service connection for arthritis of the spine and Bell's palsy.  

In January 2009, a personal hearing was held before a Decision Review Officer at the Detroit, Michigan RO.  A transcript of that proceeding has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for arthritis of the spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown by the evidence of record to have a current diagnosis of Bell's palsy.


CONCLUSION OF LAW

Service connection for Bell's palsy is not warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a March 2006 letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With regard to the Veteran's claim for service connection for Bell's palsy, the Board finds that there is no competent medical evidence linking a current disability to military service and no credible lay evidence of a continuity of symptomatology suggesting an association to service.  As will be discussed in further detail below, the Veteran asserted in a May 2008 statement that he was unaware that he had this condition until 1991.  At the January 2009 hearing, the Veteran's representative asserted that the Veteran explained to him that the Bell's palsy only happened one time and has not happened since. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran has not been diagnosed as currently having Bell's palsy, and the Veteran has not proffered consistent lay statements indicating that he has had continuous symptoms of Bell's palsy since his active duty.  In fact, the Veteran has specifically indicated that he has not had continuous symptoms of Bell's palsy since his active duty.  Thus, as there is no medical evidence suggesting an association between any current symptoms and service, and no lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include bulbar palsy and brain thrombosis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In his April 2005 claim, the Veteran indicated that he developed Bell's palsy in June 1991.  The Veteran asserted in a November 2005 statement that he was treated at Foote Hospital for Bell's palsy.  He stated that he had no idea how he developed this disability, which was diagnosed in 1991, but suggested he believes it might be related to having his tonsils out in service.  In a May 2008 statement, the Veteran asserted that the condition of Bell's palsy more than likely was caused by the military and he was unaware that he had this condition until 1991 when the occurrence happened.  At the January 2009 hearing, the Veteran's representative asserted that the Veteran explained to him that the Bell's palsy only happened one time and has not happened since. 

The Board notes that the claims file contains private treatment records from April 1991 from Foote Hospital.  The records from this time reveal that the Veteran was admitted to the emergency department after noticing progressive palsy of the right face and numbness.  The Veteran was diagnosed with right peripheral 7th nerve palsy.  It was noted that there were no other findings on neurologic examination.

The claims file contains no other treatment or diagnoses of Bell's palsy or right peripheral 7th nerve palsy since this treatment in 1991.  Additionally, as noted, it was specifically indicated at the January 2009 hearing that this incident happened one time and has not happened since.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Upon review of the claims file, the Board finds no medical evidence of the current existence of the claimed disorder since 1991.  Additionally, the Veteran has specifically asserted that he has not had any symptoms related to this claimed disability since 1991.  Thus, without a diagnosis of Bell's palsy, or any other disability related to the Veteran's reported symptoms in 1991, for the last 20 years, there may be no service connection for this claimed disability on a direct or a presumptive basis.  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for Bell's palsy, and the benefit-of-the-doubt rule is not for application. 


ORDER

Entitlement to service connection for Bell's palsy is denied.


REMAND

The Veteran is seeking entitlement to service connection for arthritis of the spine.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  

The Veteran asserted in a November 2005 statement that he injured his back in the military but never reported it.  He indicated that he slid down the stairs while carrying objects for the mess hall.  He reported that he later reinjured his back after service and was treated for it.  The Veteran indicated in a November 2008 statement that he put up with the pain when he was young but that, today, the pain hampers his life. 

A review of the Veteran's service treatment records reveals no treatment, complaints, or diagnoses of a back disability or injury of any kind. 

The Board notes that the claims file contains post-service private treatment records from Foote Hospital, in which the Veteran complained of back pain.  Specifically, in a February 1987 medical record from this facility, the Veteran complained of back pain on the left side.  He indicated and he fell 4 days prior and had pain in the left mid-ribs.  In a May 1987 treatment record from this facility, the Veteran complained of back pain and was noted as having an acute low back strain.  In a separate May 1987 record from this facility, the Veteran was noted as having minimal narrowing of L4-L5 intervertebral space, with small anterior degenerative spurs in the upper lumbar spine and minimal levoscoliosis in the mid-lumbar spine. 

In an August 2004 private treatment record from Foote Hospital, the Veteran was noted as having arthritis.  This record did not specify where exactly he had arthritis.

The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted above, in Charles v. Principi, 16 Vet. App. 370 (2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, the Veteran indicated at the January 2009 hearing that he bruised his back in service and, while he felt "pretty good" after that, he did not feel totally right.  He indicated that he did not seek treatment because he was young and could still walk.  The Veteran indicated at this hearing that, later on, when he was probably 37 or 38 years old, he visited a physician who x-rayed him and told him that it appeared as if he had previously had some sort of fracture of his back when he was younger which grew back together crooked.  In the January 2011 Informal Hearing Presentation, the Veteran's representative requested that a VA examination be afforded to determine the etiology of the Veteran's back condition.   

Therefore, as the Veteran reported injuring his back in service, an observation which he is competent to make; he has reported that his back did not feel completely better after this injury, an observation that he is also competent to make; and post-service private treatment records reveal that he has arthritis of some sort and degenerative spurs of the spine, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current back condition of any kind, and, if so, whether this current back condition was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).
Additionally, the RO should take this opportunity to obtain any recent, pertinent VA treatment records or any relevant private treatment records that have not yet been associated with the claims file. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Any and all VA treatment records relating to the Veteran's claimed arthritis of the spine that have not already been associated with the claims file should be obtained. 
	
2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any possible medical records relating to his claimed spine disability that have not yet been associated with his claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. Schedule the Veteran for an appropriate VA examination for his claimed arthritis of the spine.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a complete history from the Veteran regarding his alleged back injury/disability and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran currently has a back condition of any kind or arthritis of the spine.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current back condition or arthritis of the spine had its onset in service, or was otherwise incurred in or aggravated by a disease or injury in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. 	Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


